PUT AGREEMENT

This PUT AGREEMENT (this "Agreement") is made as of this 4th day of September,
2003 by and among INLAND REAL ESTATE CORPORATION, a Maryland corporation having
a place of business at 2901 Butterfield Road, Oak Brook, Illinois 60523 (the
"Corporation"), INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware
corporation having a place of business at 2901 Butterfield Road, Oak Brook,
Illinois 60523 ("Borrower")and PARTNERSHIP OWNERSHIP CORPORATION, an Illinois
corporation having a place of business at 2901 Butterfield Road, Oak Brook,
Illinois 60523 ("POC"; Borrower and POC are collectively referred to herein as
the "Shareholder"), and FLEET NATIONAL BANK, a national banking association
having a place of business at 100 Federal Street, Boston, Massachusetts 02110,
in its capacity as administrative agent (the "Administrative Agent") for itself
and such other financial institutions (collectively, the "Lenders") as may
become parties to that certain Credit Agreement dated as of even date herewith,
by and among Borrower, Administrative Agent and Lenders (the "Credit
Agreement").

 

WHEREAS, the Shareholder collectively owns 6,166,358.1711 shares of the
Corporation's Common Stock, $.01 par value per share (each, a "Share" and
collectively, the "Shares");

 

WHEREAS, Borrower, Administrative Agent and Lenders are parties to the Credit
Agreement;

 

WHEREAS, pursuant to the Credit Agreement, Borrower and POC have entered into
that certain Ownership Interests Pledge and Security Agreement (the "IREC Pledge
Agreement") dated as of even date herewith with Administrative Agent on behalf
of Lenders whereby Borrower and POC have pledged to Administrative Agent on
behalf of Lenders all of their right, title and interest in and to the Shares as
security for the Borrower's Obligations under the Credit Agreement and the other
Credit Documents;

 

WHEREAS, the Corporation has agreed to grant to Administrative Agent on behalf
of Lenders an option to sell the Shares to the Corporation in the event that
there is an Event of Default under the Credit Agreement upon the terms and
conditions hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.         Credit Agreement.

 

This Agreement is entered into pursuant to the terms of the Credit Agreement.
Capitalized terms used herein which are not otherwise specifically defined
herein shall have the same meaning herein as in the Credit Agreement.

 

2.         Grant of Put.

 

In the event that (i) there is an Event of Default under the Credit Agreement
and (ii) Administrative Agent on behalf of Lenders exercises its rights under
the IREC Pledge Agreement and becomes the owner of the Shares (collectively, the
"Put Conditions"), the Corporation hereby irrevocably grants and issues to
Administrative Agent on behalf of Lenders the right and option to sell to the
Corporation (such right and option hereinafter referred to as the "Put") all or
any portion of the Shares. The purchase price per share for each of the Shares
(the "Per Share Purchase Price")shall be $8.90.

 

Exercise of Put.

 

 

 

At any time after the occurrence of the Put Conditions, Administrative Agent may
elect to exercise the Put and sell to the Corporation, and the Corporation shall
purchase from Administrative Agent, all or any portion of the Shares. In order
to exercise the Put, Administrative Agent sha1l give written notice thereof (the
"Put Notice") to the Corporation specifying the number of Shares as to which
Administrative Agent has elected to exercise the Put. Upon the giving of a Put
Notice to the Corporation, Administrative Agent shall become and be absolutely
and unconditionally obligated to sell to the Corporation, and the Corporation
shall become and be absolutely and unconditionally obligated to purchase from
Administrative Agent, the number of Shares specified in the applicable Put
Notice, in accordance with the terns of this Agreement at the Per Share Purchase
Price, which shall be payable as set forth in Section 4 hereof. Notwithstanding
anything to the contrary set forth in this Agreement or the other Credit
Documents, (i) the Corporation shall not be required to purchase Shares having
an aggregate value in excess of Fifteen Million Dollars ($15,000,000.00) during
any six (6) month period and (ii) the Corporation shall not be required to
purchase Shares having an aggregate value in excess of (A) the total amount of
all principal and accrued but unpaid interest under all outstanding Loans plus
(B) any other amounts owing from Borrower to Lender under the Facility,
including, without limitation, any costs and expenses owing to Administrative
Agent and Lenders to the extent such costs and expenses are reimbursable by
Borrower under the Credit Documents.

 

4.         Payment and Delivery of Shares.

 

(a) In exchange for the delivery to the Corporation of a stock certificate or
certificates representing the total number of Shares being put to the
Corporation pursuant to this Agreement, duly endorsed in blank by the
Shareholder and/or Administrative Agent, as applicable, or having attached
thereto stock powers duly executed by the Shareholder and/or Administrative
Agent, as applicable, in proper form for transfer, the Corporation shall, on or
before the earlier of the date which is thirty (30) days following the date of
the Put Notice, pay to Administrative Agent in immediately available United
States Dollars the Per Share Purchase Price for each of the Shares being put to
the Corporation.

 

(b) In the event that any payment to be made by the Corporation under this
Agreement or under the Note is prohibited by applicable law, then such payment
shall be immediately made by the Corporation at the next earliest time when such
payment may be made in compliance with such law.

 

5.         Adjustment of Purchase Price.

 

In the event of any stock dividend, stock split, combination of shares,
subdivision or other

recapitalization of the Shares (or any shares of Common Stock into which such
Shares may be or have been converted), then the number of Shares and the Per
Share Purchase Price set forth in Section 2 hereof shall be proportionately
adjusted to take into account each of any such events, so that upon the exercise
of the Put provided for herein, Administrative Agent shall be entitled to put
such number of Shares, and to receive the Per Share Purchase Price upon exercise
of the Put, as it would have been entitled to do or receive after the happening
of any such event had the Put been exercised immediately prior to the happening
of any such event.

 

6.         Termination.

 

This Agreement and the Put shall terminate, whether or not the Put has then
become exercisable, at such time as all amounts outstanding under the Facility
have been fully repaid and all of the Borrower Obligations have been fully
satisfied.


7.         Miscellaneous.

 

(a) This Agreement shall be construed in accordance with and governed for all
purposes by the laws of the Commonwealth of Massachusetts; (b) this Agreement
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral; (c) this Agreement may not be modified
except by a writing signed by each of the parties; (d) the parties hereto agree
that only the Massachusetts courts, either federal or state, shall have
jurisdiction over this Agreement and any controversies arising out of this
Agreement; (e) in case anyone or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall  not
affect any other provisions of this Agreement but this Agreement shall be
construed as if such invalid, illegal or other unenforceable provision had never
been contained herein; (f) this Agreement may not be assigned without the prior
consent of all other parties hereto (except with respect to an assignment by
Administrative Agent or a Lender made in accordance with the provisions of the
Credit Agreement); (g) this Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their successors and permitted assigns;
(h) this Agreement may be executed in one or more counterparts, each of which
shall constitute an original and all of which shall constitute one and the same
agreement; (i) all notices under this Agreement shall be given in writing in the
manner set forth in Section 12.1 of the Credit Agreement addressed to the
parties at their respective addresses set forth opposite their names in the
recitals to this Agreement or at such other address as may be designated in
writing by the parties to one another; and (j) each of the parties to this
Agreement hereby knowingly, voluntarily and intentionally waives the right to a
trial by jury in respect of any claim based on, or arising out of, under or in
connection with this Agreement.

 

 

 

[Signature page attached]

 


IN WITNESS WHEREOF, the parties hereto have executed this Put Agreement as of
the day and year first above written.

 

CORPORATION:

 

INLAND REAL ESTATE CORPORATION, a Maryland corporation

 

 

By:       _________________________                                        
            

Name:

Title:

 

SHAREHOLDER:

 

INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation

 

 

By:       ________________________

Name:

Title: ­

 

PARTNERSHIP OWNERSHIP CORPORATION, an Illinois corporation

 

 

By:       ________________________

            Name:

            Title:

 

                                                           

ADMINISTRATIVE AGENT:

 

FLEET NATIONAL BANK, as Administrative Agent

 

 

By:       ________________________

 

Name:

Title:

 

 